Mr. President, I hope that you will convey to the President of the Assembly that we are extremely honored at his election to the presidency of this thirty-first session of the General Assembly. His reputation which has been established in this Organization has long since won for him general esteem. Only recently, he presided with distinction over the Third United Nations Conference on the Law of the Sea. From the beginning of his presidency of this Assembly, we have been in a position to appreciate his wise and expeditious conduct of our proceedings.
5.	It is a pleasure for me to congratulate the Secretary- General on his excellent report on the work of the Organization [A/31/1 and Add.l]. We have read this document with the greatest interest because it reflects the deeply pondered judgments which have been arrived at after five years, years in the course of which our Secretary- General has never ceased to work with patience, diplomacy and discretion and in the course of which he has won our esteem.
6.	We are aware of the difficulties encountered by the Secretary-General in his work and of the efforts he is making to resolve them. To be more precise, we share his concern to make more effective the functioning of the United Nations System. We shall continue to seek, particularly through the restructuring of the economic and social sectors, measures to adapt the system to the needs of the international community and to make better use of the human and material resources available.
7.	This year, the United Nations has once again taken a step towards universality by admitting to membership Seychelles, something which was accomplished as the result of an exemplary peaceful process. We would convey our best wishes to the one hundred and forty-fifth Member of the United Nations.
8.	The Europe of the Community is continuing its development towards unity, as was demonstrated by the statement given yesterday [7th meeting] by the Netherlands Foreign Minister in his capacity as the current President of the Council of Ministers of the European Economic Community. He addressed the Assembly on behalf of all the members of the Community in detail with regard to the most delicate problems of the hour, such as the situations in Cyprus and Lebanon, and the efforts which have been made so that the States in the Middle East could live in peace and security, and the rights of the Palestinians to national identity could be recognized.
9.	I should also like to place stress in my turn on our growing concern with regard to the tensions which have been developing in southern Africa. Southern Rhodesia- and this is something that we call for each year-must return to legality, and South Africa must give up its illegal occupation of Namibia and cease the practice of apartheid. My country, along with its European partners, has always worked to this end, not only taking an unequivocal position in this regard but also undertaking constant diplomatic action. 
10.	We now have serious grounds for hoping that the mission which has just been concluded in southern Africa by the United States Secretary of State and the positions taken by the leaders of Africa will make it possible to lay the foundations for  solution that will be equitable for all. I am pleased to note the initiative just taken by the United Kingdom Government, which I fully support, of proposing the convening of a conference of all the parties concerned in order to ensure the establishment of a provisional government.
11.	I should also like to congratulate my colleague from the Federal Republic of Germany on having presented us yesterday with his draft relating to a convention on international action to be taken against the taking of hostages [A/31/242]. It is in the interest of all States without exception to support this humanitarian draft.
12.	All human societies, whether national or international, wHi be judged by what they have done for the development of man and for the respect of his fundamental rights.
13.	The dignity and effectiveness of our Organization also depend on what it does in this area. Thus I have chosen to dwell on this essential subject. Human rights must be examined from three standpoints. First of all, we must guarantee for everyone a true right to existence, according to the old precept: "primum vivete, deinde philosophari". The crucial question of food in the world is also something which should be raised-and of course the right to existence Must also entail the right to growth and development. This legitimate aspiration should be realized in the new world economic order. Secondly* man must be able to live in peace and security. This implies a security based upon respect for law; only law can prevail over force and control it. Efforts to that end within our own countries should be developed at the international level. Thirdly, respect for man entails the guaranteeing of his fundamental rights and access to fundamental freedoms. Man will not be truly free, his rights will not be truly exercised or preserved, until an international organization guarantees those rights.
14.	Permit me to begin with man's place within the physical context, or, if you like, the economic context.
15.	For 20 years or so economic rights have gradually been spelled out and exercised within the framework of improved co-operation between the industrialized and third-world countries. Recently they have been mentioned in many resolutions, particularly at the seventh special session of the General Assembly and at the fourth session of the United Nations Conference on Trade and Development [UNCTAD], while in Paris at the Conference on International Economic Co-operation further progress has been attempted.
16.	The formula of limited participation at the Paris Conference represents an attempt to overcome the difficulties and, often, the set-backs resulting from the institutional formulas used so far. Mr. van der Stoel, current President of the Council of Ministers of the European Economic Community, has spoken about our determination to achieve specific results by honoring the obligations to which we have subscribed. We for our part will do everything in our power to see to it that this is done.
17.	My country has the same attitude with regard to the other major economic negotiations, where it is determined to make the most of every opportunity to make progress. Therefore I now come to speak of the position that we hold following the fourth session of UNCTAD at Nairobi.
18.	The Nairobi session did not result in art unambiguous consensus making it possible to proceed in the best possible conditions to the adjustment of economic relations between industrialized and developing countries; nor did it result in a failure which would have endangered dialog and re-engendered a spirit of confrontation. UNCTAD at Nairobi took important decisions both with regard to raw materials and the indebtedness of developing countries and in other areas, particularly the transfer of technology to the developing countries.
19.	In the area of raw materials, the participants undertook to hold true negotiations. These will relate particularly to action designed to stabilize the prices of certain commodities, while trying to improve them, and on the creation of a common fund. We also undertake to implement all the other resolutions of the Nairobi session.
20.	The definition of a new international economic order is a matter of concern not only to developed market- economy countries but indeed to all States represented here. Belgium and the European Community for their part will do everything in their power to support this work. Within this context, I should like to mention that my Government has decided to abide by the time-tables produced in Nairobi.
21.	The advent of a new international, economic order presupposes that first of all we have succeeded in removing what seems to me to be a growing threat, namely, that of lack of food-indeed, in certain areas of our world, actual famine. This concern seems to me to foe one which has the highest priority.
22.	However, I am constrained to note today that, almost two years after the World Food Conference, the Inter-national Fund for Agricultural Development has not yet come into being. In the field, in spite of the praiseworthy efforts of certain local governments, national and foreign experts, in spite of specific actions to benefit the rural sector undertaken by organizations such as the Food and Agriculture Organization of the United Nations, the United Nations Development Program [UNDPJ and the World Bank and in spite of certain encouraging local results, we have to acknowledge that the general situation remains a matter of great concern. In many parts of the world we have both under-use of arable land and a food shortage which has to be made up through imports.
23.	However, to remedy these situations, however paradoxical they may be, is not an easy thing, particularly because of the high cost of fertilizers, energy and other factors of production; but does the complexity of the problems entitle us to be satisfied with our present efforts? Belgium for its part does not believe so. We are not only in favor of keeping up these efforts; we should like other avenues to be explored with a view to accelerating action.
24.	Apart from what has been done at the level of major multilateral organizations and even possibly within the framework of those organizations, we must seek, as my country is ready to do, bilateral agreements to decide what could be done, or even agreement in a regional group, the Community for example, for the same purpose.
25.	However, I fear-and in my country more and more people are saying the same thing-that international discussions on ways of establishing a new international economic order do not take sufficiently into account the high-priority efforts which should be made to combat the chief threat to the third world, that of famine, which has assumed alarming proportions for the next few decades.
26.	At any cost we must find a remedy to a food situation, which may get entirely out of hand unless adequate measures are taken. The situation is such that we can no longer content ourselves with reasoning and acting in global terms. Each country must, for its own part and with its own resources, do what it can do itself without expecting everything from the results of negotiations at the world level.
27. Within this context, in order to meet the growing food needs, Belgium states its readiness to examine with developing countries that may be interested forms of collaboration in industrial development to be undertaken in those countries, the purpose of which would be both the increase of primary agricultural commodity production and the production of new fertilizers with local ingredients.
28. The second matter of concern about which I should like to say something in this Assembly is that of the right to peace and security.
29.	Indeed man aspires to conditions of peace and security which would enable future generations to enjoy harmonious development, free from war and the resort to force.
30.	But there is a general consideration that we should bear in mind. That objective can be achieved only to the extent that law comes to prevail over force. So it would seem, then, that action along two lines is called for. First of all there is the development of international law, a particularly difficult task. To appreciate its complexity, it is sufficient to note how many problems have arisen in the Conference on the Law of the Sea, although that subject is a matter of vital concern to all. Secondly, we must create the instruments necessary to guarantee respect for law and its provisions. We are very far from achieving this, hence fear and suspicion still dominate the policies of States. While so many countries are making the tasks of disarmament the center of their political concerns, we are witnessing a development of military arsenals that sometimes affects areas where the arms race has not yet become established. Such a development causes concern with regard to the real or assumed intentions of Governments. After all, where are we to draw the line between legitimate self- defense and ambition, which seeks to transform military power into an instrument of influence or even of political domination?
31.	Of course, the logic of deterrence has taught us that people accumulate arms in the hope, if not with the actual purpose, of not having to use them. But that also entails the risk of a chain reaction that would inexorably culminate in the triumph of violence and mindlessness.
32.	In view of this distressing phenomenon and in spite of the praiseworthy efforts of many Governments, Belgium can only be struck by the stagnation in the work with regard to disarmament on the multilateral level. There is no area where negotiation is so slow in getting under way or where, when it does get going, it comes up against so many obstacles, fears and suspicions.
33.	Of course effective and efficient arms control can be brought about only at the world level. But there will be no prospects of negotiation until States come to realize that, regardless of the defensive arrangements they are entitled to make, their security can also be strengthened by general arms limitation and control agreements, so long as those agreements do not contain any elements of imbalance or discrimination.
34.	We should take initiatives to prevent the development and use of biological and chemical weapons. Belgium will support initiatives in this area to the extent that they lead to concrete measures to eliminate weapons which are a disgrace to man's imagination.
35.	One of the reasons for the fact that the work has come to a standstill at a more general level certainly lies in differences of doctrine, but also and above all in the absence of dialog between the major military Powers, in particular the nuclear Powers.
36.	It is impossible even to think of producing international instruments until States give up hardened ideological positions. The Moscow Treaty on the partial cessation of nuclear tests  and the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] are two remarkable instances of this.
37.	There is growing concern with regard to the risks of the proliferation of nuclear weapons. It is essential there-fore for us to consolidate and develop the achievements of the non-proliferation Treaty, particularly because the importance of nuclear energy for the development of the international community is now better understood. But we should prevent this constantly growing recourse to the peaceful uses of nuclear energy from increasing the number of countries which possess nuclear weapons.
38.	Countries which, like Belgium, have by international treaty renounced the right to acquire nuclear weapons are entitled to call on the nuclear Powers to discharge their particular responsibilities towards the international community because of the crucial monopoly they have granted themselves in this area.
39.	The nuclear States parties to the Treaty should make a particular point of working out provisions relating to free access to nuclear technology. The voluntary subordination of civilian activities to the control, of the International Atomic Energy Agency [IAEA] would be further proof of goodwill on the part of the nuclear States parties to the Treaty. So far, only two of the three nuclear States have decided to do this. States should also commit themselves further to bringing about the objective laid down in article VI of the Treaty, namely, nuclear disarmament.
40.	Belgium is ready to participate in efforts to obtain supplementary guarantees so that nuclear material is not diverted from civilian purposes. We have already joined in many attempts along those lines which have been under-taken by a certain number of exporting countries. In addition to those efforts, at the General Conference of IAEA at Rio de Janeiro Belgium has just proposed provisions to place under the control of IAEA the entire combustible fuel cycle for all the members of the Agency.
41.	Belgium has always considered the Treaty as a stage in the process of nuclear disarmament. We have only a rather short time left to conclude this stage and we should do everything in our power to see to it that it is concluded. Above all, the States parties, nuclear Powers in particular, should help to remove the objections that are still being made by several countries with regard to the Treaty.
42.	I should like to call on all the nuclear States to turn their back on ideological quarrels and to display a higher degree of pragmatism and mutual understanding and to undertake this work of negotiation, which alone will make it possible to make disarmament a reality. That example wOl, doubtless, bring in its wake more propitious circumstances and conditions for the examination of a subject which we consider just as important as the nuclear area and which has often been laid aside in international conferences: that of conventional arms which have given rise to a tremendous volume of trade, the flood-waters of which we shall in the end have to control.
43. I should like to stress the urgent importance of universal provisions, but I do not want to underestimate the significance of certain bilateral negotiations for the future of the world. The United States and the USSR in particular, and more recently France and the USSR, have indicated the path of dialog. Notable treaties have already been concluded, particularly in the field of strategic arms limitation. However, so far that is nothing but a partial and limited process, and efforts aimed at the reduction of that category of weapon should not be allowed to lead to the increase of other categories of arms.
44,. Partial approaches must also be undertaken, and in this context we must acknowledge that the requirements of security are more easily perceptible among States in the same region.
45.	With regard to Europe, Belgium plays a dynamic role in the preparation of an offer of negotiation made by a certain number of Western countries which has led to the talks now under way in Vienna on the mutual and balanced reduction of forces and arms in central Europe. Our objective is to establish there, thanks to balanced reductions, regional stability, which can only serve to contribute to an improvement of political relations in that part of the world.
46.	The talks on mutual and balanced force reduction, of course, offer only a limited answer to the global and planetary problem. But we are convinced that this answer will have the merit of being concrete and immediate. That is why-in spite of the relatively little progress achieved so far-our country is more than ever committed to the success of those negotiations.
47.	More generally speaking, each country should act directly in the region in which its responsibilities lie in order to promote the search for disarmament measures or measures which will control armaments.
48.	The technical elements of a negotiation would be circumscribed more quickly, whether it is a matter of stabilizing or reducing forces or a matter of nuclear free zones, the arms trade or measures designed to increase confidence and co-operation among States in the region. A very important example of regional negotiation exists in Latin America. During the past sessions of the General Assembly various initiatives demonstrated the increased interest that exists there for drawing up measures at the regional level in the world.
49.	The Assembly, for its part, should focus its actions on the global study of subjects which lend themselves to a regional approach, without, of course, attempting to replace States in the region by itself determining the advisability and the arrangements for the measures to be undertaken.
50.	Certain regions have hitherto so far escaped the temptations to undertake an arms race.
51.	The United Nations could help the States of a region to lay down norms which would ensure their security without, however, forcing them to incur intolerable expenses for development. Agreements brought about in this way would be respected by all other States.
52.	My country would commit itself to authorize only the export of arms which would be in keeping with the ceilings established. Our delegation in the First Committee will be instructed to undertake consultations with a view to a possible initiative in this area.
53.	In the determined search for ways of establishing the rule of law, arms control, both universally and regionally, Belgium is pursuing the objective which remains one of the raisons d'etre of our Organization, namely, the guaranteeing of peace to all the inhabitants of our planet.
54.	I come now to my third concern: the guaranteeing of fundamental human rights.
55.	Human rights have been proclaimed and defined in a number of texts to which the international community has subscribed, but our society is still without the instruments which would guarantee the implementation of those texts and ensure respect for those rights.
56.	The year 1976 is an important year. At the beginning of this year, the two International Covenants on Civil and Political Rights and on Economic, Social and Cultural Rights [resolution 2200 (XXI), annex] came into force.
57.	The Belgian Government is now concluding the process of ratification. We subscribe to the optional machinery provided for in article 41 of the Covenant on Civil and Political Rights, whereby a State party to the Covenant recognizes the competence of the Human Rights Committee to receive and examine communications in which another State party claims that it is not fulfilling its obligations under the Covenant. We are therefore observing scrupulously our basic option which places respect for the rights of citizens above the principle of State sovereignty. This principle should be interpreted flexibly so as to prevent fundamental human rights from being violated with impunity.
58.	The ratification of these Covenants by all countries would obviously not be a final panacea in human rights problems. Human rights indeed continue to be violated, sometimes on the territory of the very countries which have ratified the Covenants. Torture is still being used-our Assembly solemnly outlawed torture last year [resolution 3452 (XXX)] -and recourse is also being had to exile, the suppression of political rights and the internment of individuals of sound mind in mental institutions.
59.	We must continue the struggle and use to the utmost the existing texts and organs and consider whether they are sufficient.
60.	The Belgian Government attaches particular importance to the work of the Commission on the Status of Women, which should prepare a convention on the elimination of all forms of discrimination against women. That document should constitute an international juridical instrument of a binding character, not confining itself merely to spelling out rights, but providing the necessary provisions to ensure that they are actually put into effect.
61.	What has been done by our Organization with regard to enforcing respect for human rights is not sufficient. My Government regrets the trend in the Commission on Human Rights to content itself with examining complaints against a few countries, which in most cases have been quite justly accused. The Commission will be carrying out its task only when it receives and hears all complaints, disregarding all arguments based on regional or ideological solidarity which enable certain States to avoid scrutiny.
62.	The ideal, of course, would be for us immediately to establish universal jurisdiction. But if we were to pursue this objective alone, would we not be running the risk of neglecting the achievements of partial progress? Historical, spiritual, cultural and social affinities have made possible remarkable results on the regional level. Thus, the coming into force of the European Convention for the Protection of Human Rights and Fundamental Freedoms  was accompanied by the establishment of a court of justice against which State sovereignty can no longer be invoked once the States parties have recognized the competence of the Court.
63.	Again, on the regional level, the 35 States which signed the Final Act of the Helsinki Conference on Security and Co-operation in Europe have the obligation fully to apply resolutions with regard to human rights and the free circulation of persons and ideas. But that is still far from the case. Indeed, the results which were achieved at the third round of that Conference should in fact over the longer term lead to extending to all the territories of the signatory States what we have already achieved, the scope and importance of which I have just recalled. The meeting to take place in Belgrade in 1977 has the purpose of assessing the results obtained in the light of the texts adopted at Helsinki, and also to stress what has not yet been done, as well as to examine ways of making progress towards a situation which would be more in keeping with the letter and spirit of the resolutions to which the signatory States have subscribed.
64.	What has been achieved at the regional level highlights the fact that at the world level violations of human rights have not been noted. What can we do?
65.	In my view, we can adopt immediate procedures. Last year I made some suggestions here  with regard to the dispatching of commissions of inquiry to countries which have been the subject of complaints with regard to violations of human rights.
66.	This year, I should like to spell out my thinking on this subject. I hope that the Assembly is considering adopting at this session a resolution calling on States voluntarily to renounce the possibility given them under paragraphs of Economic and Social Council resolution 1503 (XLVIII) to refuse to receive on their territory an ad hoc committee of investigation with regard to human rights situations and, generally speaking, to refuse even to allow that committee to undertake inquiries. States which agree on a voluntary basis to make such a commitment would so inform the Secretary-General.
67.	If the Commission on Human Rights should deem it necessary to send a committee of investigation to any of those States, all that would remain would be for it to work out, together with the State, the purely technical arrangements for the travel of the committee.
68.	The resolution which I have in mind would note that such a decision on the part of States would constitute very marked progress towards the protection of human rights. It should provide for the annual submission by the Secretary- General of a report to the Assembly giving a list of States which had voluntarily made the undertaking I have in mind. This report would be examined by the General Assembly when it came to discuss the study of further means of promoting human rights.
69.	This proposal does not aim at the creation of new institutions and presupposes no change in existing texts or resolutions adopted by our Assembly.
70.	My delegation has received instructions to make the necessary contacts on this with all the Members of our Organization.
75. The purpose of my proposal is to promote the progress which we could make and to demonstrate that our Organization rejects stagnation and to enable all Member States to give proof, on a voluntary basis, of their devotion to human rights.
72.	As in previous years, I have devoted part, if not most, of my statement to problems which directly affect man himself. Respect of his rights, concern for his well-being, the guarantee of his security-these are objectives which are common to us all. In order to make our Organization better able to realize those objectives, I hope that I have made some suggestions which will meet with the Assembly's approval.
